Title: From Alexander Hamilton to Sharp Delany, 9 May 1794
From: Hamilton, Alexander
To: Delany, Sharp



T. D. May 9th. 1794
Sir

It is suggested to me that some of the officers of the Customs have been concerned in the disorderly proceedings, which lately took place with regard to the schooner Swift Packet. I am therefore to desire that you will make a particular inquiry as to the Persons who were active in the affair, in order that the truth of the above suggestion may be critically ascertained. This is a matter so serious in its nature that I shall rely on your zealous exertion without delay to obtain and communicate the requisite information to me. I hope to hear from you with precision by tomorrow morning ten o’clock. This time, I presume, will not be too short as you have been already engaged in inquiries relative to the transaction.
I am Sir with consideration & esteem   Yr obedt Servt

Sharp Delany Esqr Collr.Philada

